Exhibit 10.1

 

Performance-Based Bonus Plan

 

Jersey Shore State Bank

 

Effective for the calendar year beginning on  January 1, 2010

and approved by the Board of Directors on March 23, 2010

 

--------------------------------------------------------------------------------


 

Contents

 

I.

 

Purpose

 

 

 

II.

 

General Description

 

 

 

III.

 

Definition of Terms

 

 

 

IV.

 

Plan Administration

 

 

 

V.

 

Plan Participation

 

 

 

VI.

 

Operating Rules

 

 

 

VII.

 

Summary of Plan Parameters

 

 

 

VIII.

 

Summary of Performance Objectives

 

--------------------------------------------------------------------------------


 

I.  Purpose

 

The purpose of the Plan is to provide at-risk compensation awards to officers,
managers, and employees who, through high levels of performance, contribute to
the success and profitability of the Bank.  The Plan is designed to support
organizational objectives and financial goals, as set forth in the Strategic
Business Plan and the Financial Plan, by making available additional, variable,
and contingent compensation, in the form of cash awards.

 

II.  General Description

 

The Plan is based upon the achievement of required financial targets, and other
defined objectives, before any performance-based bonus award is considered.  The
Plan specifies goals that are consistent with those contained in the Strategic
Business Plan and the Financial Plan.

 

The calculation of any cash bonuses that may be payable to the Participants, and
the Target Results, shall be constructed to integrate the interests of
shareholders, including shareholders of Penns Woods, with those of the
Participants.  The Target Results are intended to support a level of
Performance-Based Bonus Awards that will assist the Bank to attract, retain, and
motivate high-quality personnel and support the continued growth and
profitability of the Bank.

 

The Plan is established to augment regular salary and benefits programs already
in existence.  The Plan is not meant to be a substitute for salary increases but
supplemental to base salary and, as stated, a reward for performance that
contributes to outstanding levels of long-term achievement.

 

Except to the extent preempted by federal law, this Plan document shall be
construed, administered, and enforced in accordance with the domestic internal
law of the Commonwealth of Pennsylvania.

 

III.  Definition of Terms

 

A.                “Bank” shall mean Jersey Shore State Bank, excluding any
subsidiaries.

 

B.                  “Beneficiary” shall mean the beneficiary designated by the
Participant.  All such Beneficiaries shall be natural persons who have reached
the age of majority at the time they are so designated.

 

C.                  “Board” shall mean the board of directors of the Bank.

 

D.                 “Committee” shall mean the Compensation and Benefits
Committee of the Board.

 

1

--------------------------------------------------------------------------------


 

E.                   “Eligible Compensation” shall mean, for the purpose of this
Plan, a participating employee’s Form W-2 gross wages net of any amount included
as a result of the payment of any prior year Performance-Based Bonus Award or
any other bonus award.

 

F.                   “Eligible Employee” shall mean a full-time employee of the
Bank (exclusive of commissioned employees) or a part-time employee who is
eligible to participate in the Retirement Plans, as well as employees who have a
minimum of one (1) year of service with the Bank in which they worked a minimum
of 1,000 hours but do not yet meet all of the eligibility requirements for
participation in Retirement Plans.

 

G.                  “Financial Plan” shall mean the profit plan, including
quantitative objectives, established by the Bank.

 

H.                 “Participant” shall mean an Eligible Employee who the
Committee has selected to participate in the Plan.

 

I.                      “Penns Woods” shall mean Penns Woods Bancorp, Inc., the
parent holding company of the Bank.

 

J.                     “Performance-Based Bonus Award” shall mean an award of a
cash bonus payable under the Plan to a Participant upon satisfaction of
pre-established Target Results for a Plan Year in accordance with the terms and
conditions set forth herein.

 

K.                 “Plan” shall mean this Performance-Based Bonus Plan.

 

L.                   “Plan Year” shall mean a full calendar year in which the
Plan is in effect, unless otherwise specified.

 

M.              “Retirement” shall mean termination of employment at or after
reaching age 65, or, in a specific case, as otherwise determined by the
Committee.

 

N.                 “Retirement Plans” shall mean the Jersey Shore State Bank
Pension Plan and the Jersey Shore State Bank 401(k) Plan.

 

O.                 “Strategic Business Plan” shall mean the strategic plan of
Jersey Shore State Bank.

 

P.                   “Target Results” shall mean annual goals of the bank,
consistent with the Strategic Business Plan and the Financial Plan, the
attainment of which is integrated with the granting of Performance-Based Bonus
Awards.

 

2

--------------------------------------------------------------------------------


 

IV.  Plan Administration

 

The Plan shall be administered by the Committee.  In the event the Committee
determines, at any time, that it would in the best interest of the Bank for the
Plan to be administered by a different group of individuals, it may provide for
the administration of the Plan by such other individuals.  In such event, all
references to the Committee herein shall be deemed to be references to such
other individuals as a group.

 

The Committee shall be vested with full authority to make such operating
rules and regulations as it deems appropriate to administer the Plan and to
interpret the provisions of the Plan.  Any determination, decision, or action of
the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be final, conclusive, and
binding upon each Participant and any person claiming under or through a
Participant.  The Committee may specify such persons as it deems appropriate to
assist it in carrying out its responsibilities under the Plan.

 

Before the beginning of each Plan Year, the Committee may review and revise the
operating rules and regulations.  It is expected that the Plan will require
modification only when significant changes in organization, goals, personnel, or
performance occur (except to the extent that the Target Results and awards are
set each year in accordance with Section VII below).

 

Computation of any cash bonuses payable upon satisfaction of the Target Results
shall be made by the Bank’s Chief Financial Officer, with review and approval by
the Bank’s Chief Executive Officer, and consistent with the parameters
established herein.  The Committee shall approve all such computations. 
Maintenance of Participant payments and other related records shall be the
responsibility of the Bank’s Human Resource Director.

 

The Committee may take into account the presence or absence of nonrecurring or
extraordinary items of income, gain, expense or loss, and any and all factors
which it may deem relevant, before approving any cash bonuses for any given Plan
Year.

 

The Committee may in its discretion exclude any nonrecurring or extraordinary
occurrences when it approves (a) whether the Target Results have been satisfied
and (b) the payment of any cash bonuses upon satisfaction of such Target Results
to ensure that the best interests of the Bank and of Penns Woods’s shareholders
are protected and are not brought into conflict with the interests of
Participants.

 

No member of the Committee or any person assisting the Committee in connection
with the administration of the Plan shall be liable for any act, whether of
commission or omission, made in reasonable good faith in connection therewith.

 

3

--------------------------------------------------------------------------------


 

V.  Plan Participation

 

Participation in the Plan is limited to Eligible Employees selected by the
Committee to participate.

 

The following is a summary of the positions selected by the Committee for
participation in the Plan.

 

Tier

 

Participants

#1

 

President  & CEO

#2

 

Positions in Grades 14 and 15

#3

 

Positions in Grades 11, 12, and 13

#4

 

Positions in Grades 8, 9, and 10

#5

 

Positions in Grades 1–7

 

 

VI.  Operating Rules

 

A.                The Plan shall be effective as of January 1, 2010 with the
first Plan Year being calendar year 2010.

 

B.                  The Bank reserves the right, by action of the Committee or
the Board, to amend, modify, suspend, reinstate, or terminate the Plan at any
time and from time to time, including during any Plan Year with retroactive
effect.  The Committee shall communicate any such action to Participants in
writing as soon as administratively feasible following any such action.

 

C.                  Eligibility for participation in the Plan is based upon the
eligibility requirements as stated herein.

 

D.                 To be eligible for a Performance-Based Bonus Award, a
Participant must receive an overall rating of “Good” or higher on his/her most
recent individual performance appraisal prior to the end of the Plan Year.

 

E.                   Plan guidelines for each Plan Year, including setting the
Target Results for such Plan Year, and other pertinent matters will be prepared
and then approved by the Committee during the first quarter of each Plan Year

 

F.                   Except as otherwise provided in subparagraph, K, no right
or interest of any Participant in the Plan shall be assignable or transferable,
or subject to any lien, directly, by operation of law, or otherwise, including
levy, garnishment, attachment, pledge, or bankruptcy.

 

4

--------------------------------------------------------------------------------


 

G.                  Upon satisfaction of the Target Results for a Plan Year,
Participants shall receive payment of their cash bonuses no later than March 15
following the end of such Plan Year.

 

H.                 Plan guidelines for each Plan Year and the applicable Target
Results shall be reviewed with the Participants during the first quarter of each
Plan Year.

 

I.                      A Performance-Based Bonus Award shall not confer any
right on any employee to continue in the employ of the Bank or limit in any way
the right of the Bank to terminate any employee’s employment at any time for any
reason.  The receipt of a Performance-Based Bonus Award or a cash bonus for any
one year shall not guarantee any employee the right to receive an award or bonus
for any subsequent year.

 

J.                     The Participant’s employer shall deduct from payments
made under this Plan any federal, state, or local taxes required to be withheld
with respect to such payments.

 

K.                 Should a Participant’s employment terminate due to death
during a Plan Year, such Participant’s designated Beneficiary shall receive a
prorated share of any cash bonus under the Plan for which such Participant would
have been entitled for such Plan Year had such Participant been employed at the
end of such Plan Year, provided such Participant worked for at least six
(6) months during such Plan Year.  Such prorated bonus shall be paid at the same
time and in the same manner as cash bonuses are paid under the Plan to other
Participants for such Plan Year.  Eligible Employees selected by the Committee
to participate in the Plan shall designate in writing a Beneficiary, which
designation such Participant may change from time to time in writing.  All such
Beneficiary designations shall be made in the manner and in such form as
directed by the Committee.  In the event that the Participant does not have a
designated Beneficiary upon such Participant’s termination due to death during a
Plan Year, the Participant’s cash bonus for such Plan Year shall be forfeited.

 

L.                   Should a Participant terminate employment due to Retirement
during a Plan Year, such Participant shall receive a prorated share of any cash
bonus payment under the Plan for which such Participant would have been entitled
for such Plan Year had such Participant been employed at the end of such Plan
Year, provided such Participant worked for at least six (6) months during such
Plan Year prior to such Retirement or for such shorter period as the Committee
may designate in a specific case.  Such prorated bonus shall be paid at the same
time and in the same manner as cash bonuses are paid under the Plan to other
Participants for such Plan Year.

 

M.              Should a Participant’s employment terminate during a Plan Year
for any reason other than death or Retirement, such Participant shall not be
eligible to receive a

 

5

--------------------------------------------------------------------------------


 

cash bonus under the Plan for such Plan Year regardless if the Target Results
for such Plan Year are satisfied.

 

VII.  Summary of Plan Parameters

 

A.           Performance-Based Bonus Awards

 

The Committee may approve payments of cash bonuses under the Plan upon the
satisfaction of established targets for six (6) Target Results.

 

B.             Target Results

 

The Committee shall establish Target Results on an annual basis for six (6) key
performance factors addressing shareholder interests and the interests of
profitably perpetuating the Bank over time.  The Target Results shall integrate
industry peer group standards with specific goals established for the Bank.  In
addition, the Target Results shall be weighted to reflect the relative
importance of each, as established by the Committee.

 

C.             Performance-Based Bonus Awards

 

As noted earlier in this document, the granting of Performance-Based Bonus
Awards, and the payment of cash bonuses upon satisfaction of the Target Results,
is at the discretion of the Committee.  Payment of cash bonuses upon
satisfaction of Performance-Based Bonus Awards may be made only when (a) the
Target Results are satisfied as determined by the Committee and (b) the
Committee deems that such actions are in the best interests of shareholders, the
Bank, and the Participants.

 

The Target Results and weighting shall be established annually.  Documentation
of these guidelines shall be updated annually by the March 15th of each year by
the Committee via resolution.

 

Committee determinations under this Section VII shall be subject to Board
approval.

 

6

--------------------------------------------------------------------------------